Exhibit 10.16

EXECUTION COPY

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of January 30, 2012, among
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “First Priority Representative”) for the First Priority Secured
Parties (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Collateral Agent (in such capacity, with its successors and assigns, and as more
specifically defined below, the “Second Priority Representative”) for the Second
Priority Secured Parties (as defined below), ST. LOUIS POST-DISPATCH LLC (the
“Borrower”) and each of the other Loan Parties (as defined below) party hereto.

WHEREAS, the Borrower and certain financial institutions and other entities are
parties to that certain Note Agreement dated as of May 1, 2000, as amended by
(i) Amendment No. 1 to Note Agreement dated as of November 23, 2004,
(ii) Amendment No. 2 to Note Agreement dated as of February 1, 2006,
(iii) Amendment No. 3 to Note Agreement dated as of November 19, 2008, (iv) the
Limited Waiver to Note Agreement and Guaranty Agreement (as amended), dated as
of December 26, 2008, (v) Amendment No. 4 and First Amendment to Limited Waiver
to Note Agreement and Guaranty Agreement, dated as of January 16, 2009,
(vi) that certain Limited Waiver and Amendment No. 5 to Note Agreement dated as
of February 18, 2009, (vii) Amendment No. 6 to Note Agreement dated as of
April 6, 2011, and (viii) Amendment No. 7 to Note Agreement dated as of
November 7, 2011, pursuant to which the Borrower issued and sold adjustable rate
senior notes (collectively, the “Exchanged Notes”);

WHEREAS, the Borrower and each of the holders of the Exchanged Notes are
entering into that certain Note Agreement, dated as of the date hereof (as
amended, supplemented, amended and restated or otherwise modified from time to
time except as expressly prohibited hereby, the “Existing First Priority
Agreement”), pursuant to which the Exchanged Notes are being exchanged for new
adjustable rate senior notes of the Borrower (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Notes”);

WHEREAS, Lee Enterprises, Incorporated (the indirect parent of the Borrower,
“Lee”), the Second Priority Representative and certain financial institutions
and other entities are parties to the Second Lien Loan Agreement, dated as of
the date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Second Priority Term Loan Agreement”), pursuant
to which such financial institutions and other entities have agreed to make (or
be deemed to have made) loans to Lee;

WHEREAS, the Borrower is the obligor, and Pulitzer Inc. (“Pulitzer”) and the
other Loan Parties are the guarantors, of the First Priority Obligations and the
Loan Parties have granted to the First Priority Representative security
interests in the Common Collateral as security for payment and performance of
the First Priority Obligations;

WHEREAS, pursuant to that certain Subsidiaries Guaranty, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time except as expressly prohibited hereby, the “Second Priority
Guaranty Agreement”), the Loan Parties (and certain other subsidiaries of Lee
which are not Loan Parties and are not subject to the arrangements hereunder)
have guaranteed the obligations under the Second Priority Term Loan Agreement
and pursuant to the Second Priority Security Documents the Loan Parties have
granted to the Second Priority Representative junior security interests in the
Common Collateral as security for payment and performance of the Second Priority
Obligations; and



--------------------------------------------------------------------------------

2

 

WHEREAS, the First Priority Creditors under the Existing First Priority
Agreement have agreed to permit the grant of such junior security interests in
the Common Collateral on the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. The following terms, as used herein, have the following
meanings:

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.

“DIP Financing” has the meaning set forth in Section 5.2.

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation
(a) the exercise of any rights of set-off or recoupment, (b) the exercise of any
rights or remedies of a secured creditor under the Uniform Commercial Code of
any applicable jurisdiction or under the Bankruptcy Code, and (c) the
commencement of any judicial or nonjudicial foreclosure proceedings with respect
to, attempting any action to take possession of any Common Collateral,
exercising any right, remedy or power with respect to, or otherwise taking any
action to enforce their interest in or realize upon, the Common Collateral.

“Exchanged Notes” has the meaning set forth in the recitals to this Agreement.

“Existing First Priority Agreement” has the meaning set forth in the recitals to
this Agreement.

“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, increase, renew, refund, replace
(whether upon or after termination or otherwise) or refinance (including by
means of sales of debt securities to institutional investors) in whole or in
part from time to time the indebtedness and other obligations outstanding under



--------------------------------------------------------------------------------

3

 

the Existing First Priority Agreement, the Notes or any other agreement or
instrument referred to in this clause (b) unless such agreement or instrument
expressly provides that it is not intended to be and is not a First Priority
Agreement hereunder (a “Replacement First Priority Agreement”). Any reference to
the First Priority Agreement hereunder shall be deemed a reference to any First
Priority Agreement then extant.

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

“First Priority Creditors” means the holders of the Notes or any other First
Priority Obligations under the First Priority Documents.

“First Priority Documents” means the First Priority Agreement, the Notes, each
First Priority Security Document and each First Priority Guaranty.

“First Priority Guaranty” means any guaranty by any Loan Party of any or all of
the First Priority Obligations.

“First Priority Lien” means any Lien created by the First Priority Security
Documents.

“First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Secured Obligations” of each Loan Party as defined in
the First Priority Security Documents and (b) with respect to each other First
Priority Document, (i) all principal of, and interest (including without
limitation any Post-Petition Interest), yield-maintenance amounts (if any) and
premium (if any) on, all loans made or other indebtedness issued or incurred
pursuant to the First Priority Agreement, (ii) all reimbursement obligations (if
any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to the First Priority Agreement, (iii) all Hedging Obligations and
(iv) all guarantee obligations of, or fees, expenses and other amounts payable
by any Loan Party, from time to time pursuant to the First Priority Documents,
in each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any First Priority Obligation (whether by
or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred.

Notwithstanding the foregoing contained in this defined term of First Priority
Obligations, if the sum of (1) the principal amount outstanding under the
Existing First Priority Agreement and each other First Priority Agreement, plus
(2) the aggregate undrawn face amount of any outstanding letters of credit under
the Existing First Priority Agreement and each other First Priority Agreement
and any unreimbursed drawings of any letters of credit issued under the Existing
First Priority Agreement and each other First Priority Agreement (such sum, the
“First Priority Outstanding Amount”) exceeds the Maximum First Priority Amount,
then only that portion of the First Priority Outstanding Amount equal to the
Maximum First Priority Amount shall be included in First Priority Obligations
and interest, yield-maintenance amounts and reimbursement obligations with
respect to the First Priority Outstanding



--------------------------------------------------------------------------------

4

 

Amount shall only constitute First Priority Obligations to the extent related to
the First Priority Outstanding Amount.

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the First Priority Documents),
(b) all commitments to extend credit under the First Priority Documents have
been terminated or expired, (c) there are no outstanding letters of credit or
similar instruments issued under the First Priority Documents (other than such
as have been cash collateralized or defeased in accordance with the terms of the
First Priority Documents, but in no event greater than 105% of the aggregate
undrawn face amount thereof) and (d) the First Priority Representative shall
have either (x) delivered written notice to the Second Priority Representative
or any other Second Priority Secured Party of the occurrence of the events
described in clauses (a), (b) and (c) hereinabove or (y) failed to timely comply
with its notice obligation under Section 3.9 hereof.

“First Priority Outstanding Amount” has the meaning set forth in the definition
of “First Priority Obligations”.

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Agreement.

“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.

“First Priority Security Documents” means the “Collateral Documents” as defined
in the Existing First Priority Agreement (as in effect on the date hereof), and
all other documents, instruments and agreements to which any Loan Party is a
party from time to time which grant Liens in favor of the First Priority
Representative to secure the First Priority Obligations.

“Hedging Obligations” means, with respect to any Loan Party, any monetary
obligations of such Loan Party owed to any First Priority Creditor in respect of
(i) any interest rate swap agreement, interest rate cap agreement, interest
collar agreement, interest rate hedging agreement or other similar agreement or
arrangement and (ii) any foreign exchange contracts, currency swap agreements,
commodity agreements or other similar arrangements, or arrangements designed to
protect against fluctuations in currency values or commodity prices, including,
in each case, interest and Post-Petition Interest.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law, in each case solely to the extent in respect of any
Loan Party.

“Lee” has the meaning set forth in the recitals to this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), or security interest or other security agreement of any
kind (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the Uniform Commercial Code or any other similar recording or notice statute,
and any lease having



--------------------------------------------------------------------------------

5

 

substantially the same effect as any of the foregoing), and any attachment or
judgment lien contemplated in Section 3.3, in each case solely to the extent in
respect of any asset of any Loan Party.

“Loan Party” means the Borrower, Pulitzer and each of their respective direct or
indirect subsidiaries, in each case to the extent, and during such time as, such
person is a party to any First Priority Security Document and any Second
Priority Security Document. All references in this Agreement to any Loan Party
shall include such Loan Party as a debtor-in-possession and any receiver or
trustee for such Loan Party in any Insolvency Proceeding.

“Maximum First Priority Amount” means (i) the aggregate principal amount of the
Notes outstanding on the date hereof (after giving effect to the transactions
contemplated to occur on the date hereof and including a non-refundable fee in
the amount of $3,500,000) under the Existing First Priority Agreement (which
amount, for the avoidance of doubt, is $126,355,000) or (ii) at any time
following the repayment in full in cash of all outstanding obligations under the
Existing First Priority Agreement and related First Priority Documents with the
proceeds of Permitted Pulitzer Debt Refinancing Indebtedness (as defined in the
Second Priority Term Loan Agreement), $150,000,000 minus, in each case of
(i) and (ii), the aggregate amount of all payments of principal of (x) the Notes
pursuant to the Existing First Priority Agreement and each other First Priority
Agreement (including all such payments made on the date hereof), and (y) such
Permitted Pulitzer Debt Refinancing Indebtedness. For the avoidance of doubt,
the amount of any DIP Financing shall not be included for purposes of
determining the “Maximum First Priority Amount.”

“Notes” has the meaning set forth in the recitals to this Agreement.

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Pulitzer” has the meaning set forth in the recitals to this Agreement.

“Purchase” has the meaning set forth in Section 3.6.

“Purchase Notice” has the meaning set forth in Section 3.6.

“Purchase Price” has the meaning set forth in Section 3.6.

“Purchaser” has the meaning set forth in Section 3.6.

“Purchasing Parties” has the meaning set forth in Section 3.6.

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement.”

“Second Priority Agreement” means the collective reference to (a) the Second
Priority Guaranty Agreement and (b) any guaranty to which any Loan Party is a
party with respect to any other credit



--------------------------------------------------------------------------------

6

 

agreement, loan agreement, note agreement, promissory note, indenture, or other
agreement or instrument evidencing or governing the terms of any indebtedness
(or guarantee thereof) or other financial accommodation that has been incurred
to extend, increase, renew, refund, replace (whether upon or after termination
or otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding (contingent or otherwise) under the Second
Priority Term Loan Agreement or any other agreement or instrument referred to in
this clause (b), provided that (i) the terms of any of the foregoing in this
clause (b) are no less favorable to the Loan Parties than those set forth in the
Second Priority Term Loan Agreement and (ii) the maximum aggregate principal
amount of indebtedness (for the avoidance of doubt, not including interest,
premium, yield-maintenance amounts, fees or reimbursement obligations (including
expenses) payable in respect thereof, in each case including, without
limitation, amounts capitalized in accordance with the First Priority Agreement
and the Second Priority Agreement) which is guaranteed by any Loan Party as
referenced in clauses (a) or (b) shall not exceed $175,000,000 or such greater
amount as may then be expressly permitted by the First Priority Agreement. Any
reference to the Second Priority Agreement hereunder shall be deemed a reference
to any Second Priority Agreement then extant.

“Second Priority Collateral” means all assets (whether now owned or hereafter
acquired) of the Borrower or any other Loan Party in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.

“Second Priority Creditors” means the “Secured Creditors” as defined in the
Second Priority Security Documents, the “Lenders” as defined in each other
Second Priority Agreement, or any Persons that are designated under the Second
Priority Agreement as the “Second Priority Creditors” for purposes of this
Agreement.

“Second Priority Documents” means the Second Priority Agreement and the Second
Priority Security Documents.

“Second Priority Guaranty Agreement” has the meaning set forth in the recitals
to this Agreement.

“Second Priority Lien” means any Lien created by the Second Priority Security
Documents in respect of any assets of a Loan Party.

“Second Priority Obligations” means (a) with respect to the Second Priority
Guaranty Agreement, all “Obligations” of each Loan Party as defined in the
Second Priority Security Documents and (b) with respect to each other Second
Priority Agreement, (i) all principal of, and interest (including without
limitation any Post-Petition Interest), yield-maintenance amounts (if any) and
premium (if any) on, all indebtedness (contingent or otherwise) of any Loan
Party under the Second Priority Agreement, and (ii) all guarantee obligations
of, or fees, expenses and other amounts payable by, any Loan Party from time to
time pursuant to the Second Priority Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding. To the extent any payment with
respect to any Second Priority Obligation (whether by or on behalf of any Loan
Party, as proceeds of security, enforcement of any right of setoff or otherwise)
is declared to be a fraudulent conveyance or a preference in any respect, set
aside or required to be paid to a debtor in possession, any First Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.



--------------------------------------------------------------------------------

7

 

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the Second
Priority Term Loan Agreement.

“Second Priority Required Adequate Protection” has the meaning set forth in
Section 5.4.

“Second Priority Secured Party” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.

“Second Priority Security Documents” means the “Security Documents” (as defined
in the Second Priority Term Loan Agreement as in effect on the date hereof) to
which any Loan Party is party and all other documents, instruments and
agreements to which any Loan Party is a party from time to time which grant
Liens in favor of the Second Priority Representative to secure the Second
Priority Obligations.

“Second Priority Term Loan Agreement” has the meaning set forth in the recitals
to this Agreement.

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Standstill Period” has the meaning set forth in Section 3.2.

“Surviving Obligations” has the meaning set forth in Section 3.6(b).

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest,
yield-maintenance amount and premium (if any) on, and fees and expenses relating
to, any First Priority Obligation and (b) contingent reimbursement obligations
in respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of First Priority Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (to the extent applicable, in accordance with
Section 6 hereof), (ii) any reference herein to any Person shall be construed to
include such Person’s successors or permitted assigns, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Sections shall be construed to refer to
Sections of this Agreement and (v) the words



--------------------------------------------------------------------------------

8

 

“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens on assets of any Loan Party
now existing or hereafter created or arising in favor of any Second Priority
Secured Party securing the Second Priority Obligations, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise
are expressly junior in priority, operation and effect to any and all Liens on
assets of any Loan Party now existing or hereafter created or arising in favor
of the First Priority Secured Parties securing the First Priority Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the Uniform Commercial Code or any applicable
law or any First Priority Document or Second Priority Document or any other
circumstance whatsoever and (iii) the fact that any such Liens in favor of any
First Priority Secured Party securing any of the First Priority Obligations are
(x) subordinated to any Lien securing any obligation of any Loan Party other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.

(b) The First Priority Representative, on behalf of itself and the other First
Priority Secured Parties, acknowledges and agrees that the Second Priority
Representative on behalf of itself and the other Second Priority Secured
Parties, has been granted Liens upon all of the Common Collateral, and the First
Priority Representative, on behalf of itself and the other First Priority
Secured Parties, hereby consents thereto. The subordination of Liens on assets
of any Loan Party by the Second Priority Representative in favor of the First
Priority Representative shall not be deemed to subordinate such Liens of the
Second Priority Representative (or any Second Priority Secured Party) to any
Liens other than (x) the Liens of the First Priority Secured Parties securing
the First Priority Obligations and (y) Liens that are permitted under the First
Priority Documents to be senior to the First Priority Liens, and (z) Liens
permitted pursuant to Section 5 hereof.

2.2 Nature of First Priority Obligations. The Second Priority Representative on
behalf of itself and the other Second Priority Secured Parties acknowledges that
in the event the First Priority Obligations include debt that is revolving in
nature the amount of First Priority Obligations that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof but only so long as any such
obligations are permitted to be incurred pursuant to the terms hereof or of the
Second Priority Documents as in effect on the date of this Agreement. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Priority Obligations or the Second Priority Obligations, or any portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees that each patent, trademark or copyright filing or other filings
or recordings (other than Uniform Commercial Code



--------------------------------------------------------------------------------

9

 

financing statements) filed or recorded by or on behalf of the Second Priority
Representative in respect of applicable Common Collateral shall, to the extent
reasonably practicable, contain the following notation: “The lien created hereby
on the property described herein is junior and subordinate to the lien on such
property created by any agreement, filing or recording now or hereafter granted
to The Bank of New York Mellon Trust Company, N.A., as Collateral Agent (under
the First Priority Documents), and its successors and assigns, in such property,
in accordance with the provisions of the Intercreditor Agreement dated as of
January 30, 2012, among THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as First
Priority Representative, WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second
Priority Representative, ST. LOUIS POST-DISPATCH LLC, as Borrower, and the other
Loan Parties referred to therein, as amended from time to time.”

(b) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that all mortgages, deeds of trust, deeds and
similar instruments now or hereafter filed against real property comprising
Common Collateral in favor of or for the benefit of the Second Priority
Representative and the other Second Priority Secured Parties shall contain the
following notation: “The lien created by this mortgage on the property described
herein is junior and subordinate to the lien on such property created by any
mortgage, deed of trust or similar instrument now or hereafter granted to The
Bank of New York Mellon Trust Company, N.A., as Collateral Agent (under the
First Priority Documents), and its successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of
January 30, 2012, among THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as First
Priority Representative, WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second
Priority Representative, ST. LOUIS POST-DISPATCH LLC, and the other Loan Parties
referred to therein, as amended from time to time.”

(c) The First Priority Representative hereby acknowledges and agrees that, to
the extent that it holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the Uniform Commercial Code) over
Common Collateral pursuant to the First Priority Security Documents, such
possession or control is also for the benefit of, and the First Priority
Representative or such third party holds such possession or control as bailee
and agent for, the Second Priority Representative and the other Second Priority
Secured Parties solely to the extent required to perfect their security interest
in such Common Collateral (such bailment and agency for perfection being
intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the Uniform Commercial Code). Nothing in
the preceding sentence shall be construed to impose any duty on the First
Priority Representative (or any third party acting on its behalf) with respect
to such Common Collateral or provide the Second Priority Representative or any
other Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents, provided that as soon as practicable after the occurrence of
the events described in clauses (a), (b) and (c) of the definition of the First
Priority Obligations Payment Date, the First Priority Representative shall
(i) deliver, at the Borrower’s sole cost and expense, the Common Collateral in
its possession or control together with any necessary endorsements (x) first, to
the Second Priority Representative to the extent any Second Priority Obligations
remain outstanding and (y) second, to the Borrower to the extent no First
Priority Obligations or Second Priority Obligations remain outstanding, or
(ii) direct and deliver such Common Collateral as a court of competent
jurisdiction otherwise directs, and provided, further, that the provisions of
this Agreement are intended solely to govern the respective Lien priorities as
between the First Priority Secured Parties and the Second Priority Secured
Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.



--------------------------------------------------------------------------------

10

 

(d) To the extent that any deposit account or securities account of any Loan
Party is subject to a control agreement in favor of the First Priority
Representative, the First Priority Representative will act as bailee and agent
for the Second Priority Representative solely to the extent required to perfect
the Liens of the Second Priority Secured Parties in such deposit accounts and
securities accounts and the cash and other assets therein. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative or any other
Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents. Unless the Second Priority Liens on such First Priority
Collateral shall have been or concurrently are released, after the First
Priority Obligations Payment Date, the First Priority Representative shall
cooperate with the Loan Parties and the Second Priority Representative (at the
expense of the Loan Parties) in permitting control of any deposit accounts and
securities accounts to be transferred to the Second Priority Representative (or
for other arrangements with respect to each such deposit account and securities
account reasonably satisfactory to the Second Priority Representative and in
accordance with the Second Priority Documents to be made).

2.4 No New Liens. So long as the First Priority Obligations Payment Date has not
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party the parties hereto agree that (a) there shall be no Lien,
and no Loan Party shall have any right to create any Lien, on any assets of any
Loan Party securing any Second Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the First Priority
Obligations and (b) there shall be no Lien, and no Loan Party shall have any
right to create any Lien, on any assets of any Loan Party securing any First
Priority Obligation if these same assets are not subject to, and do not become
subject to, a Lien securing the Second Priority Obligations. To the extent that
the foregoing provisions are not complied with for any reason, without limiting
any other rights and remedies available to the First Priority Secured Parties,
the Second Priority Representative and the other Second Priority Secured Parties
agree that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted in contravention of this Section 2.4 shall be
subject to Section 4.1.

2.5 Prohibition on Contesting Liens. Each of the Second Priority Representative,
for itself and on behalf of each of the Second Priority Secured Parties, and the
First Priority Representative, for itself and on behalf of each of the First
Priority Secured Parties, agrees that it will not (and hereby waives any right
to) object to or contest or support any other Person in objecting to or
contesting, in any proceeding (including without limitation, any Insolvency
Proceeding), the validity, extent, perfection, priority or enforceability of a
Lien held by or on behalf of any of the First Priority Secured Parties in the
First Priority Collateral or by or on behalf of any of the Second Priority
Secured Parties in the Second Priority Collateral, as the case may be, or the
provisions of this Agreement; provided, that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Priority Representative,
any First Priority Secured Party, the Second Priority Representative or any
Second Priority Secured Party to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
First Priority Obligations as provided in Sections 2.1 and 3.1. Notwithstanding
any failure by any First Priority Secured Party or Second Priority Secured Party
to perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.



--------------------------------------------------------------------------------

11

 

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the First Priority Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party, but subject to the provisos set forth in Sections 3.2
and 5.1. Upon the occurrence and during the continuance of a default or an event
of default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the First Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion.

3.2 Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the proviso set
forth in Section 5.1:

(a) they will not take or cause to be taken any Enforcement Action;

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding in respect of any Loan Party) or otherwise,
any foreclosure, sale, lease, exchange, transfer or other disposition of the
Common Collateral by any First Priority Secured Party or any other Enforcement
Action taken (or any forbearance from taking any Enforcement Action) by or on
behalf of any First Priority Secured Party;

(d) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (d), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and

(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.



--------------------------------------------------------------------------------

12

 

provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of Common Collateral under the
Second Priority Security Documents or applicable law after the passage of a
period of 150 days (the “Standstill Period”) from the first date of delivery of
a notice in writing to the First Priority Representative and the Borrower of any
Second Priority Secured Party’s intention to exercise such rights and remedies
in respect of Common Collateral, which notice may only be delivered following
the occurrence of and during the continuance of an “Event of Default” under and
as defined in the Second Priority Agreement; provided, further, however, that,
notwithstanding the foregoing, in no event shall any Second Priority Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (i) the First Priority
Representative or any First Priority Secured Parties to the extent constituting
the Required Holders (as defined in the Existing First Priority Agreement as of
the date hereof) shall have commenced and be diligently pursuing in good faith
the exercise of any of its rights and remedies with respect to all or any
material portion of the Common Collateral or (ii) an Insolvency Proceeding in
respect of any Loan Party shall have been commenced; and provided, further, that
in any Insolvency Proceeding commenced by or against any Loan Party, the Second
Priority Representative and the Second Priority Secured Parties may take any
action expressly permitted by Section 5.

Notwithstanding the foregoing contained in this Section 3.2, the Second Priority
Representative and the Second Priority Secured Parties may:

 

  (1) take any action (not adverse to the priority status of the Liens on the
Common Collateral, or the rights of any First Priority Representative or the
First Priority Secured Parties to exercise remedies in respect thereof or the
agreements set forth in Section 2) in order to create, perfect, preserve or
protect its Lien on the Common Collateral;

 

  (2) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Secured Parties, including any claims secured by the Common Collateral,
if any, in each case in a manner that is not inconsistent with, or in
contravention of, the express terms of this Agreement;

 

  (3) file any pleadings, objections, motions or agreements or take any
positions that assert rights or interests available to unsecured creditors of
the Loan Parties arising under either any Insolvency Proceeding or applicable
non-bankruptcy law, in each case in a manner that is not inconsistent with, or
in contravention of, the express terms of this Agreement;

 

  (4) vote on any plan of reorganization, file any proof of claim or statement
of interest, make other filings and make any arguments and motions that are, in
each case, in a manner that is not inconsistent with, or in contravention of,
the express terms of this Agreement, with respect to the Second Priority
Obligations and the Common Collateral;

 

  (5) exercise any of its rights or remedies with respect to the Common
Collateral after the termination of the Standstill Period to the extent
permitted by this Section 3.2;

 

  (6) present a cash or credit bid (in the case of any such credit bid, so long
as such bid provides for payment in full of the First Priority Obligations and
the occurrence of the events described in clauses (a), (b) and (c) of the
definition of the First Priority Obligations Payment Date) at any Section 363
hearing or with respect to any other Common Collateral disposition; and



--------------------------------------------------------------------------------

13

 

  (7) bid for or purchase Common Collateral at any private or judicial
foreclosure upon such Common Collateral initiated by the First Priority
Representative or any of the First Priority Secured Parties.

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Priority Obligations) to the same extent as all other Liens
securing the Second Priority Obligations are subject to the terms of this
Agreement.

3.4 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.5, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party.

3.5 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any First Priority Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Loan Party.

(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

3.6 Option to Purchase. (a) The First Priority Representative agrees that it
will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five business days after commencing any Enforcement Action with
respect to Common Collateral or the institution of any Insolvency Proceeding
(which notice shall be effective for all Enforcement Actions taken after the
date of such notice so long as the First Priority Representative is diligently
pursuing in good faith the exercise of its default or enforcement rights or
remedies against, or diligently attempting in good faith to vacate any stay of
enforcement rights of its senior Liens on a material portion of the Common
Collateral, including, without limitation, all Enforcement Actions identified in
such notice). Following the commencement of an Enforcement Action or the
institution of any Insolvency Proceeding by the First Priority Representative or
any other First Priority Secured Party, any Second Priority Secured Party shall
have the option, by irrevocable written notice (the “Purchase Notice”) delivered
by the Second Priority Representative to the First Priority Representative at
any time, to purchase all of the First Priority Obligations from the First
Priority Secured Parties. If the Second Priority Representative so delivers the



--------------------------------------------------------------------------------

14

 

Purchase Notice, the First Priority Representative shall terminate any existing
Enforcement Actions, and shall not take any further Enforcement Actions,
provided, that the Purchase (as defined below) shall have been consummated on
the date specified in the Purchase Notice in accordance with this Section 3.6.
For the avoidance of doubt, if the Purchase is not consummated on or before the
date specified in the Purchase Notice for any reason, the First Priority Secured
Parties shall be entitled to recommence taking Enforcement Actions. In addition,
following any such failure the Second Priority Secured Parties shall not be
entitled to exercise any right pursuant to this Section 3.6 to Purchase the
First Priority Obligations at any time thereafter, unless agreed to by the First
Priority Secured Parties.

(b) On the date specified by the Second Priority Representative in the Purchase
Notice (which shall be a business day not less than five business days, nor more
than ten business days, after receipt by the First Priority Representative of
the Purchase Notice), the First Priority Secured Parties shall, subject to any
required approval of any court or other governmental authority then in effect,
sell to the Second Priority Secured Parties electing to purchase pursuant to
Section 3.6(a) (the “Purchasing Parties”), and the Purchasing Parties shall
purchase (the “Purchase”) from the First Priority Secured Parties, the First
Priority Obligations; provided, that the First Priority Obligations purchased
shall not include any rights of First Priority Secured Parties with respect to
indemnification and other obligations of the Loan Parties under the First
Priority Documents that are expressly stated to survive the termination of the
First Priority Documents (the “Surviving Obligations”).

(c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, interest (including, to the extent applicable,
interest at the default rate), Post-Petition Interest, fees, yield-maintenance
amounts (if any), breakage costs, attorneys’ fees and expenses, and, in the case
of any Hedging Obligations, the amount that would be payable by the relevant
Loan Party thereunder if it were to terminate such Hedging Obligations on the
date of the Purchase or, if not terminated, an amount determined by the relevant
First Priority Secured Party to be necessary to collateralize its credit risk
arising out of such Hedging Obligations), (ii) furnish cash collateral (the
“Cash Collateral”) to the First Priority Secured Parties in such amounts as the
relevant First Priority Secured Parties determine is reasonably necessary to
secure such First Priority Secured Parties in connection with any outstanding
letters of credit (not to exceed 105% of the aggregate undrawn face amount of
such letters of credit), (iii) agree to reimburse the First Priority Secured
Parties for any loss, cost, damage or expense (including attorneys’ fees and
expenses) in connection with any fees, costs or expenses related to any checks
or other payments provisionally credited to the First Priority Obligations
and/or as to which the First Priority Secured Parties have not yet received
final payment and (iv) agree, after written request from the First Priority
Representative, to reimburse the First Priority Secured Parties in respect of
indemnification obligations of the Loan Parties under the First Priority
Documents as to matters or circumstances known to the Purchasing Parties at the
time of the Purchase which could reasonably be expected to result in any loss,
cost, damage or expense to any of the First Priority Secured Parties, provided
that, in no event shall any Purchasing Party have any liability for such amounts
in excess of proceeds of Common Collateral received by the Purchasing Parties.

(d) The Purchase Price and Cash Collateral shall be remitted by wire transfer in
immediately available funds to such account of the First Priority Representative
as it shall designate to the Purchasing Parties. The First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the First Priority
Secured Parties in accordance



--------------------------------------------------------------------------------

15

 

with the First Priority Documents. Interest shall be calculated to but excluding
the day on which the Purchase occurs if the amounts so paid by the Purchasing
Parties to the account designated by the First Priority Representative are
received in such account prior to 12:00 Noon, New York City time, and interest
shall be calculated to and including such day if the amounts so paid by the
Purchasing Parties to the account designated by the First Priority
Representative are received in such account later than 12:00 Noon, New York City
time.

(e) The Purchase shall be made without representation or warranty of any kind by
the First Priority Secured Parties as to the First Priority Obligations, the
Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that each First Priority Secured Party shall severally
represent and warrant: (i) the amount of the First Priority Obligations being
purchased from such First Priority Secured Party, (ii) that such First Priority
Secured Party owns the First Priority Obligations held by it free and clear of
any liens or encumbrances and (iii) that such First Priority Secured Party has
the right to assign the First Priority Obligations held by it and the assignment
is duly authorized.

3.7 Rights as Unsecured Creditors. The Second Priority Representative and the
Second Priority Secured Parties may exercise rights and remedies available to
unsecured creditors against the Loan Parties that have granted Liens to secure
the Second Priority Obligations in accordance with the terms of the Second
Priority Documents and applicable law to the extent that such exercise is not
inconsistent with, or in contravention of, the express terms of this Agreement;
provided that in the event that any Second Priority Secured Party becomes an
attachment or a judgment Lien creditor in respect of the Common Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Second Priority Obligations, such attachment or judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the First Priority Obligations) as the other Liens on Common Collateral
securing the Second Priority Obligations are subject to this Agreement.

3.8 Second Priority Interest, Principal, Etc. Nothing in this Agreement shall
prohibit the receipt by the Second Priority Representative or any Second
Priority Secured Parties of payments (including in cash) of interest, principal
and other amounts owed in respect of the Second Priority Obligations unless such
receipt is (x) the direct or indirect result of the exercise by the Second
Priority Representative or any Second Priority Secured Parties of rights or
remedies with respect to, or enforcement of, any Lien on Common Collateral held
by any of them, which exercise or enforcement is inconsistent with, or in
contravention of, the express terms of this Agreement or (y) from the proceeds
of an Enforcement Action required to be applied in accordance with Section 4.1
below. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First Priority Representative or the First Priority
Secured Parties may have with respect to the Common Collateral.

3.9 Notice By First Priority Representative. The First Priority Representative
shall render to Second Priority Representative written notice of the occurrence
of the events described in clauses (a), (b) and (c) of the definition of “First
Priority Obligations Payment Date” as soon as practicable (and in any event
within two business days) following the occurrence thereof, provided that such
notice shall not be required in connection with the consummation of a
Replacement First Priority Agreement.

SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action or the exercise by any First



--------------------------------------------------------------------------------

16

 

Priority Secured Party or any Second Priority Secured Party of any of its
respective rights and remedies with respect to Common Collateral, whether or not
pursuant to an Insolvency Proceeding, shall be distributed as follows: first to
the First Priority Representative for application to the First Priority
Obligations in accordance with the terms of the First Priority Documents, until
the First Priority Obligations Payment Date has occurred and thereafter, to the
Second Priority Representative for application in accordance with the Second
Priority Documents. Until the occurrence of the First Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable).

4.2 Releases of Second Priority Lien. (a) Upon any release, sale or disposition
of Common Collateral (other than in connection with the occurrence of the First
Priority Obligations Payment Date) permitted pursuant to the terms of the First
Priority Documents that results in the release of the First Priority Lien on any
Common Collateral (excluding any sale or other disposition that is not permitted
by the Second Priority Documents unless such sale or disposition is consummated
in connection with an Enforcement Action or consummated after the institution of
an Insolvency Proceeding in respect of any Loan Party), the Second Priority Lien
on such Common Collateral (excluding any portion of the proceeds of such Common
Collateral remaining after the First Priority Obligations Payment Date occurs)
shall be automatically and unconditionally released with no further consent or
action of any Person.

(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Second Priority Lien described in paragraph (a). The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the name of the Second Priority Representative or in the First Priority
Representative’s own name, from time to time, in the First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

4.3 Inspection Rights and Insurance. (a) Any First Priority Secured Party and
its representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral in accordance with the terms of the
First Priority Documents, and the First Priority Representative may advertise
and conduct public auctions or private sales of the Common Collateral, in each
case without notice to, the involvement of or interference by any Second
Priority Secured Party or liability to any Second Priority Secured Party;
provided that the First Priority Representative shall provide the Second
Priority Representative with notice of any sales.

(b) Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Loan Party (except that the Second



--------------------------------------------------------------------------------

17

 

Priority Representative shall have the right to be named as additional insured
and loss payee so long as its second lien status is identified in a manner
satisfactory to the First Priority Representative); (ii) to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any
loss thereunder in accordance with the terms of the First Priority Documents;
(iii) to approve any award granted in any condemnation or similar proceeding
affecting the Common Collateral in accordance with the terms of the First
Priority Documents; and (iv) to receive and apply the proceeds of any insurance
(including any proceeds received under any policy of title insurance issued to
any Loan Party, the First Lien Representative or the Second Lien Representative
and relating to any portion of the Common Collateral) or condemnation award to
the First Priority Obligations in accordance with the terms of the First
Priority Documents. Until the occurrence of the First Priority Obligations
Payment Date, any such insurance proceeds that may be received by any Second
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable).

4.4 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any Second Priority Secured Party pays over
to the First Priority Secured Parties under the terms of this Agreement, the
Second Priority Secured Parties shall be subrogated to the rights of the First
Priority Secured Parties; provided that, the Second Priority Representative, on
behalf of itself and the Second Priority Creditors, hereby agrees not to assert
or enforce all such rights of subrogation it may acquire as a result of any
payment hereunder until the First Priority Obligations Payment Date has
occurred. Each Loan Party acknowledges and agrees that the value of any payments
or distributions in cash, property or other assets received by any Second
Priority Secured Party that are paid over to the First Priority Secured Parties
pursuant to this Agreement shall not reduce any of the Second Priority
Obligations.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the First Priority Obligations Payment Date has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding in respect of any Loan
Party, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
that (a) violates, or is prohibited by, this Agreement, (b) asserts any right,
benefit or privilege that arises in favor of the Second Priority Representative
or Second Priority Secured Parties in their capacity as secured creditors solely
as a result of their interest in the Common Collateral or in the Second Priority
Lien (unless the assertion of such right is expressly permitted by this
Agreement) or (c) challenges the validity, priority, enforceability or
voidability of any Liens or claims held by the First Priority Representative or
any other First Priority Secured Party, or the extent to which the First
Priority Obligations constitute secured claims under Section 506(a) of the
Bankruptcy Code or otherwise; provided, that the Second Priority Representative
may take the actions specifically set forth in Section 3.2.

The First Priority Representative agrees on behalf of itself and the other First
Priority Secured Parties that no First Priority Secured Party shall, in or in
connection with any Insolvency Proceeding, file any pleadings or motions, take
any position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case that challenges the validity, priority,
enforceability or voidability of



--------------------------------------------------------------------------------

18

 

any Liens or claims held by the Second Priority Representative or any other
Second Priority Secured Party, or the extent to which the Second Priority
Obligations constitute secured claims under Section 506(a) of the Bankruptcy
Code or otherwise, except that the foregoing shall not limit the ability of any
First Priority Secured Party to enforce the terms of this Agreement.

5.2 Financing Matters. Until the First Priority Obligations Payment Date has
occurred, if any Loan Party becomes subject to any Insolvency Proceeding, and if
the First Priority Representative or the other First Priority Secured Parties
consent to the use of cash collateral under the Bankruptcy Code or provide
financing to any Loan Party under the Bankruptcy Code or consent to the
provision of such financing to any Loan Party by any third party that (w) is in
an aggregate principal amount (including any undrawn portion of the revolving
commitments thereunder and the face amount of any letters of credit issued and
not reimbursed thereunder) of no more than $10,000,000, the proceeds of which
are used solely by the Loan Parties (and not by, or for the benefit of, any Loan
Party’s affiliate which is not a Loan Party), (x) provides that the Second
Priority Secured Parties retain the right to object to any ancillary agreements
or arrangements regarding the cash collateral use or the financing that are
materially adverse to the Second Priority Secured Parties, (y) provides the
Second Priority Secured Parties with the Second Priority Required Adequate
Protection, and (z) does not compel the Loan Parties to pursue any specific plan
or to conduct a sale or other liquidation of the Common Collateral (any such
financing that complies with such clauses (w)-(z), a “DIP Financing”), then the
Second Priority Representative agrees, on behalf of itself and the other Second
Priority Secured Parties, that each Second Priority Secured Party (a) will raise
no objection to, nor support any other Person objecting to, the use of such cash
collateral or to such DIP Financing, (b) will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in Section 5.4 below and
(c) to the extent the Liens securing the First Priority Obligations are
subordinated to or pari passu with such DIP Financing will subordinate (and will
be deemed hereunder to have subordinated) the Second Priority Liens (i) to such
DIP Financing on the same terms as the First Priority Liens are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the First Priority
Secured Parties and (iii) to any “carve-out” agreed to by the First Priority
Representative or the other First Priority Secured Parties in an amount not to
exceed $2,500,000, and (d) agrees that notice received two calendar days prior
to the entry of an interim order approving such usage of cash collateral or
approving such financing and fifteen days prior to the entry of a final order
approving such usage of cash collateral or approving such financing shall be
adequate notice.

5.3 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that none of
them will seek relief from the automatic stay (or any analogous stay) in any
Insolvency Proceeding in respect of a Loan Party or take any action in
derogation thereof, in each case in respect of any Common Collateral, without
the prior written consent of the First Priority Representative unless the First
Priority Representative or any of the First Priority Secured Parties have
concurrently sought relief from the automatic stay (or from any analogous stay)
in any Insolvency Proceeding and the Second Priority Representative and/or the
other Second Priority Secured Parties are not seeking relief from the automatic
stay (or from any analogous stay) in any Insolvency Proceeding in order to take
any Enforcement Action in any manner in violation of or otherwise inconsistent
with the provisions of this Agreement.

5.4 Adequate Protection. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, in
respect of any Insolvency Proceeding of a Loan Party, (a) any request by the
First Priority Representative or the other First Priority Secured Parties for
adequate protection or any adequate protection provided to the First Priority
Representative or the other First



--------------------------------------------------------------------------------

19

 

Priority Secured Parties or (b) any objection by the First Priority
Representative or any other First Priority Secured Parties to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (c) the payment of interest, fees, expenses or other amounts to the First
Priority Representative or any other First Priority Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise. In any Insolvency
Proceeding of a Loan Party, (i) if the First Priority Secured Parties (or any
subset thereof) are granted adequate protection consisting of additional
collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any DIP Financing or use of cash
collateral, then in connection with any such DIP Financing or use of cash
collateral, the Second Priority Representative, on behalf of itself and any of
the Second Priority Secured Parties, may seek or accept adequate protection
consisting solely of (w) a replacement Lien on the same additional collateral,
subordinated to the Liens securing the First Priority Obligations and such DIP
Financing on the same basis as the other Liens securing the Second Priority
Obligations are so subordinated to the First Priority Obligations under this
Agreement, (x) superpriority claims junior in all respects to the superpriority
claims granted to the First Priority Secured Parties, (y) payment of the fees
and expenses of the Second Priority Representative and the Second Priority
Secured Parties, to the extent permitted in the Second Priority Documents (the
adequate protection for the Second Priority Secured Parties described in
clauses (w), (x), and (y), collectively, the “Second Priority Required Adequate
Protection”) and (z) subject to the right of the First Priority Secured Parties
to object thereto, the payment of post-petition interest at the pre-default rate
(provided, that in the case of this clause (z), that the First Priority Secured
Parties have been granted adequate protection in the form of post-petition
interest at a rate no lower than the pre-default rate), provided, however, that
the Second Priority Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Priority Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims in excess of $3,000,000 may
with the consent of two-thirds in amount of the Second Priority Obligations be
paid under any plan of reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims and (ii) in the event the Second Priority
Representative, on behalf of itself and the Second Priority Secured Parties,
seeks or accepts adequate protection consisting of additional collateral (with
replacement liens on such additional collateral) and superpriority claims in
connection with any DIP Financing or use of cash collateral with respect to an
Insolvency Proceeding, and such adequate protection is granted in the form of
additional collateral comprising assets of Pulitzer or any of its subsidiaries,
then the Second Priority Representative, on behalf of itself or any of the
Second Priority Secured Parties, agrees that the First Priority Representative
shall also be granted a senior Lien on such additional collateral as security
for the First Priority Obligations and any such DIP Financing and that any Lien
on such additional collateral securing the Second Priority Obligations shall be
subordinated to the Liens on such collateral securing the First Priority
Obligations and any such DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the First Priority Secured Parties as adequate
protection, with such subordination to be on the same terms that the other Liens
securing the Second Priority Obligations are subordinated to such First Priority
Obligations under this Agreement. The Second Priority Representative, on behalf
of itself and the other Second Priority Secured Parties, agrees that except as
expressly set forth in this Section none of them shall seek or accept adequate
protection in respect of a Loan Party without the prior written consent of the
First Priority Representative.

5.5 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a constructively fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be



--------------------------------------------------------------------------------

20

 

outstanding as if such payment had not occurred and the First Priority
Obligations Payment Date shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. The Second Priority Secured Parties agree that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to the First Priority Liens or the Second Priority Liens, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding
or otherwise, neither the Second Priority Representative nor any other Second
Priority Secured Party shall oppose any sale or disposition of any assets of any
Loan Party that is supported by the First Priority Secured Parties (or any right
of the First Priority Secured Party to credit bid the First Priority Obligations
in any such sale or disposition), and the Second Priority Representative and
each other Second Priority Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale (and related
matters) supported by the First Priority Secured Parties and to have released
their Liens on such assets provided that their Liens attach to the proceeds of
such assets (subject to the priorities set forth in this Agreement) and that the
proceeds remaining after payment of related transaction costs and expenses are
applied as a permanent reduction of the First Priority Obligations (with a
corresponding reduction in the Maximum First Priority Amount). In an Insolvency
Proceeding or otherwise, neither the First Priority Representative nor any other
First Priority Secured Party shall oppose any right of any Second Priority
Secured Party to credit bid the Second Priority Obligations in any sale or
disposition, provided that such bid provides for the payment in full of the
First Priority Obligations and the occurrence of the events described in
clauses (a), (b) and (c) of the definition of First Priority Obligations Payment
Date.

5.7 Separate Grants of Security and Separate Classification. Each of the Secured
Parties and the Loan Parties acknowledges and agrees that (a) the grants of
Liens on the assets of each Loan Party pursuant to the First Priority Security
Documents and the Second Priority Security Documents constitute two separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Common Collateral, the First Priority Obligations and the Second
Priority Obligations are fundamentally different from each other and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First Priority Secured Parties and Second Priority Secured Parties in
respect of the Common Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Second Priority
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Loan Parties in respect of the Common Collateral, with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties), the First Priority Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest before any distribution is made in respect of the claims
held by the Second Priority Secured Parties. The Second Priority Secured Parties
hereby acknowledge and agree to turn over to the First Priority Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of the preceding sentence, even if such turnover has the
effect of reducing the claim or recovery of the Second Priority Secured Parties.



--------------------------------------------------------------------------------

21

 

5.8 No Waivers of Rights. Nothing contained herein shall prohibit or in any way
limit the First Priority Representative, the Second Priority Representative, any
First Priority Secured Party, or any Second Priority Secured Party from
objecting, in any Insolvency Proceeding or otherwise, to any action taken by any
party not permitted hereunder.

5.9 Plans of Reorganization. Nothing in this Agreement shall impair the rights
of any Second Priority Secured Party to propose, support, or vote in favor of or
against any plan of reorganization or similar plan or scheme in any Insolvency
Proceeding, so long as such plan or scheme is not inconsistent with, or in
contravention of, the express terms of this Agreement, provided that in the case
of proposing such plan of reorganization or similar plan or scheme it shall,
unless otherwise approved by the First Priority Representative, provide for
payment in full of the First Priority Obligations and the occurrence of the
events described in clauses (a), (b) and (c) of the definition of the First
Priority Obligations Payment Date.

5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Security Documents.

(a) Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents that (x) applies with respect to any Loan Party or any Common
Collateral and (y) is inconsistent with or in violation of this Agreement.

(b) Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.

(c) In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document to the extent
applicable to any Loan Party and Common Collateral without the consent of or
action by any Second Priority Secured Party (with all such amendments, waivers
and modifications subject to the terms hereof); provided, that (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Second Priority Security Document, except to the extent that a
release of such Lien is permitted by Section 4.2, (ii) any such amendment,
waiver or consent that materially and adversely affects the rights of the Second
Priority Secured Parties and does not affect the First Priority Secured Parties
in a like or similar manner shall not apply to the Second Priority Security
Documents without the prior written consent of the Second Priority
Representative, (iii) no such amendment, waiver or consent with respect to any
provision applicable to the Second Priority Representative under the Second
Priority Documents shall be made without the prior written consent of the Second
Priority Representative and (iv) notice of such amendment, waiver or consent
shall be given to the Second Priority Representative no later than 15 days after
its effectiveness, provided that the failure to give such notice shall not
affect the effectiveness and validity thereof.



--------------------------------------------------------------------------------

22

 

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The First Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and all extensions of credit related thereto
are deemed to have been made or incurred, in reliance upon this Agreement. The
First Priority Representative expressly waives all notices of the acceptance of
and reliance by the Second Priority Representative and the Second Priority
Secured Parties.

7.2 No Warranties or Liability. The Second Priority Representative and the First
Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any First Priority Document or
any Second Priority Document. Except as otherwise provided in this Agreement,
the Second Priority Representative and the First Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.

SECTION 8. Obligations Unconditional.

8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First
Priority Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Secured Parties, or any Loan
Party, to the extent applicable, in respect of this Agreement.



--------------------------------------------------------------------------------

23

 

8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Second Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations or any First Priority Secured Parties or any Loan Party, to the
extent applicable, in respect of this Agreement.

SECTION 9. Miscellaneous.

9.1 In the event of any conflict between the provisions of this Agreement and
the provisions of any First Priority Document or any Second Priority Document
(to the extent applicable to any Loan Party or any Common Collateral), the
provisions of this Agreement shall govern. Notwithstanding the foregoing, the
parties hereto acknowledge that the terms of this Agreement are not intended to
and shall not, as between the Loan Parties and the Secured Parties, negate,
waive or cancel any rights granted to, or carry liability or obligation of, any
Loan Party in the First Priority Documents and the Second Priority Documents or
impose any additional obligations on the Loan Parties (other than as expressly
set forth herein).

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.

9.3 Amendments; Waivers. No amendment or modification of any of the provisions
of this Agreement shall be effective unless the same shall be in writing and
signed by the First Priority Representative (with the consent of the Required
Holders under and as defined in the First Priority Agreement) and the Second
Priority Representative (with the consent of the Required Lenders under and as
defined in the Second Priority Term Loan Agreement or other then extant Second
Priority Agreement), and, in the case of amendments or modifications of
Sections 3.5, 3.6, 9.3, 9.5 or 9.6 that directly affect the rights or duties of
any Loan Party, such Loan Party, and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time.



--------------------------------------------------------------------------------

24

 

Anything herein to the contrary notwithstanding, no consent of any Loan Party
shall be required for amendments, modifications or waivers of any other
provisions of this Agreement other than those that directly affect any
obligation or right of the Loan Parties hereunder or under the First Priority
Documents or the Second Priority Documents or that would impose any additional
obligations on the Loan Parties.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the Second Priority Representative and the First Priority
Representative hereby assume responsibility for keeping itself informed of the
financial condition of the Borrower and each of the other Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

9.6 Submission to Jurisdiction. (a) Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any First Priority Secured
Party or Second Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.

(b) Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section and (ii) the defense of an inconvenient forum to the maintenance
of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served,



--------------------------------------------------------------------------------

25

 

telecopied, or sent by overnight express courier service or United States mail
and shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or five days after deposit in the United
States mail (certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth below
each party’s name on the signature pages hereof, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
permitted assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by email or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.

9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.13 Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall promptly become a party to this Agreement by execution and
delivery by such Person of a joinder agreement in form and substance reasonably
satisfactory to the First Priority Representative and the Second Priority
Representative

9.14 Incorporation by Reference. In connection with their execution and acting
hereunder, the Company Parties acknowledge that (i) the First Priority
Representative is entitled to all rights, privileges, benefits, immunities,
protections and indemnities provided to it as Collateral Agent under (and as
defined in) the First Priority Documents, and (ii) the Second Priority
Representative is entitled to all rights, privileges, benefits, immunities,
protections and indemnities provided to it as Collateral Agent under (and as
defined in) the Second Priority Documents.



--------------------------------------------------------------------------------

26

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A., as First Priority Representative for and on behalf of the First
Priority Secured Parties

By:   /s/ Geraldine Creswell Name:   Geraldine Creswell Title:   Vice President

Address for Notices:

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway, N.

Jacksonville, FL 32256

Attention: Geraldine Creswell, Asst. Treasurer

Telecopy No.: (904) 645-1921

Email: geri.creswell@bnymellon.com

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Priority Representative for
and on behalf of the Second Priority Secured Parties By:   /s/ Joshua G. James
Name:   Joshua G. James Title:   Banking Officer

Address for Notices:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Josh James

Telecopy No.: (612) 217-5651

Tel.: (612) 217-5637

Email: jjames@WilmingtonTrust.com

[Signature page to Intercreditor Agreement – St. Louis Post-Dispatch LLC]



--------------------------------------------------------------------------------

 

ST. LOUIS POST-DISPATCH LLC By:   Pulitzer Inc., Managing Member   By:   /s/
Carl G. Schmidt   Name:     Carl G. Schmidt   Title:     Treasurer Address for
Notices:

St. Louis Post-Dispatch LLC

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

With copy to:       Lane & Waterman LLP  

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

[Signature page to Intercreditor Agreement – St. Louis Post-Dispatch LLC]



--------------------------------------------------------------------------------

 

PULITZER INC. By:   /s/ Carl G. Schmidt Name:     Carl G. Schmidt Title:  
  Treasurer Address for Notices:

Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: carl.schmidt@lee.net

With copy to:       Lane & Waterman LLP  

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

[Signature page to Intercreditor Agreement – St. Louis Post-Dispatch LLC]



--------------------------------------------------------------------------------

 

FLAGSTAFF PUBLISHING CO.

HANFORD SENTINEL INC.

KAUAI PUBLISHING CO.

NAPA VALLEY PUBLISHING CO.

NIPC, INC.

NORTHERN LAKES PUBLISHING CO.

PANTAGRAPH PUBLISHING CO.

PULITZER MISSOURI NEWSPAPERS, INC.

PULITZER NEWSPAPERS, INC.

PULITZER TECHNOLOGIES, INC.

PULITZER UTAH NEWSPAPERS, INC.

SANTA MARIA TIMES, INC.

SOUTHWESTERN OREGON PUBLISHING CO.

STAR PUBLISHING COMPANY

YNEZ CORPORATION

 

By:   /s/ C.D. Waterman III Name:     C. D. Waterman III Title:     Secretary

[Signature page to Intercreditor Agreement – St. Louis Post-Dispatch LLC]



--------------------------------------------------------------------------------

 

FAIRGROVE LLC By:  

ST. LOUIS POST-DISPATCH LLC,

Managing Member

  By:   /s/ C. D. Waterman III   Name:     C. D. Waterman III   Title:  
  Secretary NVPC LLC By:  

NAPA VALLEY PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:     C. D. Waterman III   Title:  
  Secretary

 

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER

    ST. LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

By:   PULITZER INC., Managing Member   By:   /s/ C. D. Waterman III   Name:  
  C. D. Waterman III   Title:     Secretary

HOMECHOICE, LLC

SHTP LLC

By:  

PULITZER NEWSPAPERS, INC.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:     C. D. Waterman III   Title:  
  Secretary

[Signature page to Intercreditor Agreement – St. Louis Post-Dispatch LLC]



--------------------------------------------------------------------------------

 

SOPC LLC By:   SOUTHWESTERN OREGON PUBLISHING CO., Managing Member   By:   /s/
C. D. Waterman III   Name:     C. D. Waterman III   Title:     Secretary NLPC
LLC By:   NORTHERN LAKES PUBLISHING CO., Managing Member   By:   /s/ C. D.
Waterman III   Name:     C. D. Waterman III   Title:     Secretary

 

HSTAR LLC By:  

PANTAGRAPH PUBLISHING CO.,

Managing Member

  By:   /s/ C. D. Waterman III   Name:     C. D. Waterman III   Title:  
  Secretary

 

Address for Notices:

c/o Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: dwaterman@l-wlaw.com

With copy to:       Lane & Waterman LLP  

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

[Signature page to Intercreditor Agreement – St. Louis Post-Dispatch LLC]